             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
             CIVIL CASE NO. 1:19-cv-00279-MR-WCM


DORIS SHETLEY and DENNIS        )
SHETLEY,                        )
                                )
                   Plaintiffs,  )
                                )
         vs.                    )                     ORDER
                                )
ETHICON, INC. and JOHNSON &     )
JOHNSON,                        )
                                )
                   Defendants.  )
_______________________________ )

     THIS MATTER is before the Court on the parties’ Joint Motion to

Dismiss without Prejudice [Doc. 21].

     Upon review of the parties’ motion,

     IT IS, THEREFORE, ORDERED that the parties’ Joint Motion to

Dismiss [Doc. 21] is GRANTED, and all the Plaintiffs’ claims against the

Defendants are hereby DISMISSED WITHOUT PREJUDICE.
                             Signed: April 17, 2020
     IT IS SO ORDERED.




     Case 1:19-cv-00279-MR-WCM Document 22 Filed 04/17/20 Page 1 of 1
